United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3318
                                   ___________

Maria Victoria Pena Alvarez,            *
                                        *
             Petitioner,                *
                                        * Petition for Review of
      v.                                * an Order of the Immigration
                                        * and Naturalization Service.
John D. Ashcroft,                       *
                                        *      [UNPUBLISHED]
             Respondent.                *
                                   ___________

                             Submitted: October 3, 2003

                                  Filed: October 16, 2003
                                   ___________

Before RILEY, HANSEN, and SMITH, Circuit Judges.
                            ___________

PER CURIAM

       Colombian citizen Maria Victoria Pena Alvarez petitions for review of an order
of the Board of Immigration Appeals (BIA) affirming an Immigration Judge’s denial
of her application for asylum, withholding of removal, and relief under the
Convention Against Torture.

      We conclude that the BIA’s denial of asylum and withholding of removal is
supported by substantial evidence. See Perinpanathan v. INS, 310 F.3d 594, 597 (8th
Cir. 2002) (standard of review); Francois v. INS, 283 F.3d 926, 932-33 (8th Cir.
2002) (petitioner’s burden for withholding of removal is more onerous than for
asylum). Alvarez did not show past persecution or a well-founded fear of future
persecution on account of her political opinion, i.e., neutrality: she presented no
evidence that the persons who called and threatened her did so because of her
neutrality; she admitted that she never experienced any physical harm; and she failed
to explain how the threats caused her significant suffering or harm. See Lim v. INS,
224 F.3d 929, 936 (9th Cir. 2000) (unfulfilled threats alone do not constitute past
persecution, unless threats are so menacing as to cause significant actual suffering or
harm; where petitioner was not closely confronted or otherwise harmed, he did not
suffer past persecution from threats); Ghasemimehr v. INS, 7 F.3d 1389, 1390-91 (8th
Cir. 1993) (per curiam) (where petitioner did not assert police singled him out for
search because of his political views, petitioner failed to show past political
persecution). Further, her association with an ex-boyfriend who was kidnapped did
not establish a well-founded fear, given her testimony that she had had no contact
with him since departing Colombia.

       We also conclude the BIA properly denied relief under the Convention Against
Torture. See 8 C.F.R. § 208.16(c)(2) (2002) (burden of proof is on applicant to
establish it is more likely than not that she would be tortured if removed to proposed
country of removal).

      Accordingly, we deny the petition.
                     ______________________________




                                         -2-